Citation Nr: 1450948	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-36 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as noncompensably disabling prior to March 7, 2012, and 10 percent from March 7, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran had active military service from March 2002 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for GERD and assigned an initial noncompensable evaluation.  During the pendency of the appeal, an April 2012 rating decision granted a staged increase to 10 percent disabling effective March 7, 2012.  The issue has been characterized to reflect the staged increase. 

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in November 2012.  A transcript of this hearing is associated with the file.

The Board remanded this matter for further development in February 2014.  Such has been completed and this matter is returned to the Board for further consideration.  The file is now entirely contained in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS).


FINDINGS OF FACT

1.  Prior to March 7, 2012, the Veteran's GERD was manifested by intermittent symptoms including pain, nausea, regurgitation, reflux, pyrosis, diarrhea and constipation; but without resulting considerable or severe impairment of health.

2.  Beginning March 7, 2012, the Veteran's GERD has been manifested by persistently recurrent symptoms of epigastric distress with pyrosis, pain, regurgitation, nausea or vomiting, occasional dysphagia, and substernal or arm or shoulder pain, resulting in considerable impairment of health; but without anemia, weight loss, or other symptoms productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Prior to March 7, 2012, the criteria for an initial rating of 10 percent, but no higher, for GERD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7346 (2014).

2.  Beginning March 7, 2012, the criteria for a rating of 30 percent, but no higher, for GERD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with full notice regarding her service connection claim, including the requirements to establish a disability rating and effective date, in an April 2009 letter prior to the September 2009 initial grant of service connection.  No additional notice is required for the downstream issue of the proper disability rating, and no prejudice has been alleged due to any possible defects.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Further, the Veteran and her representative indicated actual knowledge of the requirements during the RO hearing, by testifying as to the nature and severity of his symptoms, and why she believes they are worse than the current rating.  The DRO asked questions to elicit pertinent information to substantiate the claims.  

VA has obtained the Veteran's service treatment records and assisted in obtaining identified evidence, including VA and available private records.  The Veteran submitted pertinent private records, and she was notified of unsuccessful attempts to obtain other identified records.  She was also afforded her physical examinations related to the matter on appeal, most recently in March 2014, as directed in the prior remand.  The examination was thorough and provided adequate clinical findings so as to allow the Board to adjudicate the issue addressed herein under the applicable rating criteria.  There is also no argument or indication that the disability has increased in severity since the last available medical evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

In a September 2014 statement, the Veteran's representative indicated that it had reviewed the file and there was no additional pertinent evidence, waived review of by the agency of original jurisdiction of evidence received since the last adjudication, and requested that the Board proceed with adjudication of the claim.  

In sum, the prior remand directives were substantially satisfied.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Increased Initial Rating for GERD - Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

An appeal from the initial assignment of a disability rating requires consideration of the evidence since the effective date of the grant of service connection and "staged ratings" where warranted.  Staged ratings are appropriate when the evidence shows distinct time periods where the disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

VA shall consider all lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has evaluated the Veteran's GERD as analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  See 38 C.F.R. § 4.20 (concerning rating of unlisted conditions based on analogous conditions).  The Board agrees that DC 7346 best approximates the anatomical localization and symptomatology of the Veteran's GERD, and that this disability is best evaluated under this code.

Under DC 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

VA primary care notes from March, April, and May 2009 noted diagnoses including GERD.  However, review of systems was negative for difficulty swallowing, nausea, vomiting, ulcer, rectal bleed, hematemesis, constipation, or anemia.  There were complaints of diarrhea in May 2009.  Physical examination revealed that the Veteran was well developed and well nourished, with unremarkable abdominal findings and normal bowel sounds.  The diagnoses included GERD, and a May 2009 record noted that she had been "off Nexium since 2006."  Nevertheless, a March 2009 record noted active medications of omeprazole once a day for reflux.  

In June 2009, the Veteran was admitted for private emergency care for an episode of vomiting blood that had started that day, noted to be of gradual onset and intermittent, although the symptoms were now gone.  There were no complaints of nausea, diarrhea, black stools, abdominal pain, constipation, or flank pain.  She reported a history of severe GERD and having similar symptoms previously.  Following testing, the Veteran was diagnosed on discharge with GERD.  She was advised not to work for two days, and to continue her current medications.

A July 2009 VA general medical examination report noted that the Veteran  was diagnosed with GERD in 2003.  She was seen several times and given Nexium every day, which helped without side effects.  Esophagogastroduodenoscopy (EGD) was done once.  She reported current reflux problems every day, with constant symptoms if she did not take her Nexium, including burning in her chest and throat and vomiting.  She denied abdominal pain or cramping, diarrhea, constipation, melena, bright red blood in her stools, dysphagia with solids or liquids, pyrosis, or hematemesis.  The Veteran had gained thirty pounds since six months ago.  There were no fever, chills, or sweats, and no history of hospitalizations or surgeries.  Physical examination of the abdomen was benign.  The examiner indicated there were no effects on the Veteran's daily activities or occupation.   The diagnosis was GERD, diagnosed in 2003, currently on Nexium 40 mg a day which controlled it.  

Private primary care records with review of symptoms repeatedly noted no gastrointestinal symptoms from January 2011 to July 2011.  Also, private treatment records from the Veteran's provider for spinal disabilities reflected no gastrointestinal symptoms on review of systems from 2011 to 2014.  The Veteran repeatedly denied abdominal pain, vomit with or without blood, nausea, blood in stool, constipation, diarrhea, difficulty swallowing, unexplained weight change, or change in appetite.  See, e.g., private records in August 2011, June 2012, August 2012, June 2013, July 2013, October 2013, April 2014, and June 2014.   

A July 2011 private hospital record addressed symptoms of right lower quadrant pain, loose stools, numbness and tingling of the left arm, and nausea, which had begun early in the morning and were getting worse.  Following examination, the diagnosis was possible appendicitis.  Similar symptoms were shown in March 2012, with the right lower quadrant very tender and diffuse abdominal pain on palpation.  Other records from March 2012 referenced nausea, vomiting, and diarrhea, with a diagnosis of gastrointestinal virus.  Abdominal CT scan done in March 2012 showed no CT evidence of interabdominal pathology or appendicitis.  

The report of a March 2012 VA examination confirmed the diagnosis of GERD.  The Veteran reported that water and certain foods usually triggered symptoms, as did stress, and that the condition was now worse.  The treatment plan included continuous medication of 40 mg of Nexium per day, which was effective only 40 percent of the time.  An EGD was done in the military with none since.  Signs and symptoms included persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbance caused by esophageal reflux, recurrent nausea and vomiting, all of which occurred 4 or more times a year, with duration of less than one day.  There was no evidence of dysphagia, hematemesis, melena, substernal arm or shoulder pain, anemia, weight loss, esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or acquired diverticulum of the esophagus.  No other pertinent physical findings, complications, conditions, signs and/or symptoms related to GERD were reported.  The examiner noted that the condition did not impact the Veteran's ability to work, but remarked that she had GERD with 40-50 percent worse symptoms now.  She reported missing 8 days of work in the past year and leaving early from work 15 or more days due to this condition.  A upper gastrointestinal (UGI) series was scheduled, but she failed to report for it. 

At the November 2012 hearing, the Veteran asserted that she had the same level of problems, including heartburn or reflux after eating or drinking and constant vomiting, prior to the March 7, 2012 date that her 10 percent rating came into effect and since before leaving service.  She submitted private treatment records and denied VA treatment for these symptoms.  The Veteran asserted that her GERD affected her daily life because she had watch what she east or drinks, activities, and when she goes to sleep or wakes up to avoid worse symptoms.  Changing her diet did not help.  The Veteran also indicated that her disability affected her work, as she was in the bathroom 10 to 12 times a day and had missed 5 days of work.  

Private records from 2013 through 2014 specifically addressed gastrointestinal symptoms.  A January 2013 primary care record noted diarrhea or constipation and indigestion, but no other symptoms, treated with Nexium.  In a February 2013 gastrointestinal provider consult, the Veteran complained of chronic nausea and vomiting daily, refractory heartburn, and regurgitation.  She had frequent nocturnal symptoms with early satiety, and irregular bowel movements with alternating diarrhea and constipation.  She reported being symptomatic for six months.  Endoscopy and gastroesophageal scans were all normal.  Review of systems was positive for abdominal pain, bloating, gas, constipation, diarrhea, heartburn, reflux, chest pain, nausea, and vomiting.  She denied symptoms of ano-rectal pain or itching, melena, blood in stool, change in bowel habits, incontinence of stool, difficulty swallowing, and anemia.  Examination revealed the Veteran to be well developed and well nourished, and the abdomen was soft, non-tender, and non-distended with normal bowel sounds.  There was no guarding, rebound, or mass.  The diagnosis was GERD, dyspepsia, and nausea with vomiting.  The findings were generally unchanged in later records from February and March 2013.  

Diagnostic testing in February 2013 included an EGD report that showed normal esophagus and normal duodenum, but erythema in the antrum and stomach body compatible with gastritis.  Pathology results found no erosion or ulceration, no significant foveolar hyperplasia, "essentially no inflammation" within the lamina propria, and were negative for H-Pylori and malignancy.  A gastric emptying study for frequent reports of nausea and vomiting was found to show normal results. 

In a March 2013 statement for her claim, the Veteran reported that she was still unable to eat much and had severe acid reflux, to the point of not being able to keep food down.  She also reported abdominal pain and bloating, chest and arm pain.

Follow-up visits for GERD in May and June of 2013 continued to reveal similar symptoms and findings as in February and March 2013, although these records focused on complaints of constipation with about two bowel movements, right-sided abdominal pain, and frequent bloating.  Physical examination of the abdomen continued to be unremarkable.  The diagnoses included constipation, bloating, abdominal pain right lower quadrant, nausea with vomiting, and GERD.  The May 2013 assessment included remarks that the Veteran's right-sided abdominal pain with point tenderness was very suggestive of muscle wall pain, and she had constipation and bloating without good response to the current dose of Linzess.  Plans were made to increase the dosage.  A June 2013 record noted that she was doing better with the higher dosage of medication.

In a March 2014 statement in support of her claim, the Veteran again reported that changing her diet brought no relief to her symptoms, and that she was unable to eat many foods or drink sodas.  She complained of regurgitating food, difficulty swallowing, continuously vomiting or being overly nauseated, severe discomfort, and inability to eat on occasion.  She also reported irregular bowel movements including diarrhea or coffee-ground looking substance, constant pain in her chest and arm, and being awakened many times with a burning sensation of her chest and throat and feeling ready to vomit.  The Veteran stated that she was overly bloated and nauseous in the morning, and that such symptoms regularly made her late for work.  She indicated that she had forgone some social activities and could not be in places without restrooms for long periods because she has had "accidents."  

The March 2014 VA examination report noted the diagnosis of GERD since 2002, and the Veteran's reports of having unremitting nausea and vomiting since 2002, and that her symptoms had worsened with nocturnal awakening due to reflux.  The examiner noted that diagnostic studies had yielded no abnormal findings, other than gastritis in February 2013.  Treatment included taking continuous medication of 40 mg of Nexium every morning.  Signs and symptoms included persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, nausea, vomiting, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux.  These symptoms occurred 4 or more times a year, with average duration of episodes of 1-9 days.  There was no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or acquired diverticulum of the esophagus.  No other pertinent physical findings, complications, conditions, signs or symptoms were present.  The Veteran denied dysphagia, hematemesis, melena, fever, chills, weight loss or loss of appetite.  The examiner noted that the EGD report from 2003 revealed normal upper endoscopy, and summarized the findings of the EGD, biopsy results, and gastric emptying results from February 2013.  The examiner stated that "if endoscopy is performed, biopsies assessing for dilated intercellular spaces might help to separate true refluxes from those who have functional heartburn."  The examiner also remarked that if the stomach was erythematous endoscopically, the pathologist could not explain that appearance microscopically.  The notes from such studies indicated that the Veteran was tried with a trial of prokinetics such as Reglan, but she denied taking Reglan.  On physical examination, the Veteran' s mouth and throat were free from erythema, and her teeth appeared healthy, with no acid erosion from acid reflux or frequent vomiting.  She had a weight gain of 12 pounds since 2003, in that her weight in 2003 was 166 pounds and her weight was now 178 pounds.  Her abdomen was round, soft, and non-distended, but with mild tenderness upon deep palpation to mid-epigastric, lower left quadrant, and umbilical regions. The examiner stated that the Veteran's condition did not impact her ability to work.  

The March 2014 VA examiner opined that the Veteran had GERD, stating that this "is applied to patients with symptoms suggestive of reflux (heartburn, regurgitation) or complications thereof, but not necessarily with esophageal inflammation."  The examiner further stated that, although "chronic dyspepsia often overlaps with nausea and vomiting; this veteran's unexplained chronic nausea and vomiting with normal routine evaluation and normal EGD suggests an idiopathic (functional) etiology."  The examiner then stated that, based on the available medical documentation, he was "unable to comment further without resorting to mere speculation" regarding the cause of the Veteran's symptoms.

Private records from gastrointestinal and primary care providers in 2014 continued to reveal generally the same complaints as in the 2013 records.  In January 2014, the Veteran reported chronic nausea and vomiting, diarrhea or constipation, and indigestion, which were noted to be chronic and treated with Protonix.  

A February 2014 gastrointestinal record also noted continued complaints of shooting pain radiating to the chest and left arm with nocturnal symptoms.  Although the provider recorded that nausea and vomiting had resolved, review of systems then included nausea and vomiting.  The Veteran reported irregular bowel movements, abdominal pain, melena, bloating, gas, change in bowel habits, constipation, diarrhea, heartburn, and reflux, but no significant dysphagic regurgitation or unintentional weight loss.  The assessment was refractory heartburn and sharp pain radiating to the chest and arm.  Similar to the March 2014 VA examiner's conclusion, this private provider stated that it was unclear if the Veteran's symptoms were related to refractory acid reflux or to functional heartburn, esophageal motility disorders, or musculoskeletal pain.  Plans included an EGD and a 48-hour Bravo Ph on medications.  

Follow-up records in April 2014 noted essentially the same findings, including continued pain radiating to the chest and left arm with nocturnal symptoms, although the chest pain symptoms were fairly tolerable.  The Bravo Ph study was noted to be borderline normal; the Veteran did have episodes of breakthrough acid reflux on the study, but they did not correlate well with her symptoms.  The review of systems was the same as in the February and March 2013 records, and the examination of the abdomen continued to be unremarkable.  GERD was diagnosed.  

In a June 2014 follow-up record, the Veteran was noted to be doing well with Elavil.  The provider indicated that her symptoms had almost resolved, although she continued to be diagnosed with GERD, chest pain, and constipation.  

Based on the foregoing, the Board preliminary notes that the medical evidence shows diagnoses of GERD, gastritis shown in a 2013 endoscopy (although a 2003 EGD was normal), and a cervical spine disability.  However, the medical evidence does not distinguish any symptoms from gastritis from those of the Veteran's service-connected GERD.  Rather, the VA examiners, including in March 2014, only diagnosed GERD to account for her gastrointestinal symptoms.  Similarly, the March 2014 VA examiner and February 2014 private provider indicated that they could not say whether the Veteran's symptoms at that time were due to another disorder or cause.  Therefore, she is entitled to a rating based on all her gastrointestinal symptoms.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Indeed, VA regulations expressly recognize that coexisting diseases of the digestive system, and particularly within the abdomen, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain diseases do not lend themselves to distinct and separate disability evaluations without violating the principle of pyramiding set forth in 38 C.F.R. 4.14.  See 38 C.F.R. § 4.113.  As such, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Board finds that, resolving reasonable doubt in her favor, a 10 percent rating is warranted for the Veteran's GERD from the date of initial entitlement and prior to March 7, 2012.  As discussed above, the evidence does reflect that, going back to at least 2009, she had intermittent episodes of abdominal pain, diarrhea and constipation, reflux, pyrosis or burning in the chest, nausea and vomiting, despite the continuous use of daily medications such as Nexium.  Although the Veteran had an episode of vomiting blood in June 2009, and reported a history of severe GERD with similar symptoms at that time, there is no other indication of vomiting blood or gastrointestinal bleeding.  At the March 7, 2012, VA examination, the Veteran reported persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux, recurrent nausea and vomiting, all of which occurred 4 or more times a year, with a duration of less than one day.  She reported missing 7 days of work and leaving early 15 or more days in the past year.  

The Board notes that the March 2014 VA examination report appeared to contradict the Veteran's claims of daily vomiting or regurgitation, with notations that her mouth, throat, and teeth were essentially negative for indicators of acid reflux or frequent vomiting.  Nevertheless, as the Veteran repeatedly reported such symptoms for private treatment purposes, the Board resolves doubt and finds that she has had recurrent reflux, regurgitation, and nausea or vomiting throughout the appeal.  

Although the Veteran asserted at the November 2012 hearing that her symptoms reported in March 2012 had been present at the same level prior to that time, this is inconsistent with her reports during the VA examination and for private treatment purposes, as summarized below.  The Board finds the Veteran's reports for medical evaluations and treatment to be more probative, as they were contemporaneous to the time of her actual symptoms and for the purposes of receiving proper medical care.  As such, the Veteran is not credible to the extent that she reports a higher level of symptoms to result in considerable impairment of health prior to March 7, 2012.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Rather, at the March 7, 2012, VA examination, the Veteran reported that her condition was "now worse," that her Nexium was only effective about 40 percent of the time, and that her symptoms were 40 to 50 percent worse than previously.  Although the Veteran reported missing 7 days of work and leaving early 15 or more days in the past year due to her GERD, the available evidence is not sufficient to pinpoint a time within the prior year, and prior to March 7, 2012, on which her symptoms became chronically worse.  For example, the Veteran did not submit any statements claiming to have worsening of symptoms, and the medical records reflected a similar frequency and severity of complaints from 2009 through March 2012.  Further, private records in early 2013 reflect that the Veteran reported having symptoms similar to those reported in the March 2012 VA examination for approximately six months.  The Veteran reported similar symptoms in a March 2013 statement in support of her claim, along with chest and arm pain.  Private records from the Veteran's gastrointestinal provider from 2013 to 2014 continue to reflect similar recurrent symptoms as reported at the March 7, 2012 VA examination, despite the use of various medications.  Records in February 2014 also noted chest and arm pain that could not be distinguished as not related to GERD.

Private treatment records for the spine in January 2011 noted the Veteran's cervical spine disability, status post cervical fusion, with more acute pain at that time and radiculopathic symptoms of in the neck and down the left arm and burning in the shoulders.  As such, her complaints of pain at that time have been medically distinguished from her GERD manifestations.  Mittleider, 11 Vet. App. at 182.  In contrast, the Veteran began complaining of chest or substernal pain or burning and pain down the left arm in relation to her gastrointestinal symptoms in March 2013.  In 2014, her private gastrointestinal provider was unable to distinguish such symptoms as related to GERD as opposed to musculoskeletal disorder.  Id.  Further, although the Veteran has endometriosis with severe pelvic or abdominal pain, such as in August 2009 and March 2011 records, she has also complained of pain relating to her gastrointestinal disability on numerous occasions.  Id.

In light of the above, the evidence more closely resembles the criteria for a 10 percent rating for the Veteran's GERD from initial entitlement to March 7, 2012.  She had at least two gastrointestinal symptoms as summarized above, but they did not result in considerable impairment of health.  See 38 C.F.R. § 4.114, DC 7346.

The most probative evidence reflects a higher level of disability most nearly approximating the 30 percent rating criteria as of March 7, 2012.  Although a June 2014 treatment record noted that the Veteran's symptoms had almost resolved with a new medication, given the Veteran's history of recurrent episodes of gastrointestinal symptoms despite changing her medications and dosages, the Board resolves doubt in her favor and finds that she continues to have similar symptoms.  Since March 7, 2012, the Veteran has had persistently recurrent symptoms of epigastric distress with pyrosis, pain, reflux, regurgitation, nausea and vomiting, alternating diarrhea and constipation, occasional dysphagia, and substernal or arm or shoulder pain, resulting in considerable impairment of health.  The Veteran has reported that her symptoms make her late for work, leave early, or miss work at times, and that they hinder certain daily life and social activities.  Id.  

Nevertheless, the Veteran's gastrointestinal symptoms have not resulted in severe impairment of health, so as to warrant a 60 percent rating, at any point.  Id.  Although she reported melena in a February 2014 private record, and that her symptoms were now present with an average duration of 1-9 days at the March 2014 VA examination, there has been no indication of anemia or weight loss, or other indication of severe impairment of health.  Rather, the Veteran has been repeatedly noted to be well developed and well nourished, and she actually gained weight despite her complaints of frequent nausea and vomiting.  Id.

Additionally, the evidence does not more nearly approximate the criteria for a higher rating for any period under any other potentially analogous diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In particular, the Board observes that ratings of 10 to 100 percent are available for gastric ulcer (DC 7304) and marginal (gastrojejunal) ulcer (DC 7306), which contemplate many of the Veteran's symptoms.  See 38 C.F.R. § 4.114.  However, repeated endoscopies and other tests were negative for ulcers in this case. 

Further, the Veteran does not meet the criteria for a higher rating for any period based on the criteria for gastritis.  Hypertrophic gastritis warrants a 60 percent rating with chronic symptoms of severe hemorrhages, or large ulcerated or eroded areas.  A 30 percent rating is warranted for chronic symptoms of multiple small eroded or ulcerated areas, and symptoms.  38 C.F.R. § 4.114, DC 7307.  Here, endoscopies showed no hemorrhage, eroded or ulcerated areas, but inflammation.

Staged ratings have been assigned, and higher ratings have been awarded as discussed above.  However, the Veteran's symptomatology otherwise remained relatively stable, and any decreases or increases were not sufficient for a different rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

The record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The threshold factor for such extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In this case, the Board finds that the rating criteria used to evaluate the Veteran's GERD reasonably describes her disability level and symptomatology.  As discussed above, the Veteran's disability manifested by various gastrointestinal symptoms resulting in varying impacts on her health.  The gastrointestinal rating criteria are broad and contemplate such symptoms and impairment.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently, no extraschedular referral is required.  Id. 

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Although the Veteran has been awarded higher ratings based, in part, on the benefit-of-the-doubt doctrine, the preponderance of the evidence is against an even higher or separate rating for any period.  As such, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Prior to March 7, 2012, an initial 10 percent rating for GERD is granted. 

Beginning March 7, 2012, a rating of 30 percent for GERD is granted. 



____________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


